Case 1:19-cr-00054-WYD Document 4 Filed 03/22/19 USDC Colorado Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-cr-00054-WYD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. LILY WHEELER,

      Defendant.


                          MOTION TO UN-RESTRICT CASE


      The United States, by and through United States Attorney Jason R. Dunn, by

and through the undersigned Assistant United States Attorney, hereby respectfully

requests the Court un-restrict the Indictment and Arrest Warrant in this case.

      The defendant has made her Rule 5 Appearance in the District of Massachusetts

and is not being detained on this case. Accordingly, there is no longer a necessity for

the documents to remain restricted from public access.

      Respectfully submitted this 22nd day of March, 2019.

                                         JASON R. DUNN
                                         United States Attorney

                                         By: s/ Justin M. DeRosa
                                         Justin M. DeRosa
                                         Assistant United States Attorney
                                         1801 California Street, Suite 1600
                                         Denver, Colorado 80202
                                         Telephone: (303) 454-0100
                                         E-mail: Justin.DeRosa@usdoj.gov
                                         Attorney for the United States




                                            1
Case 1:19-cr-00054-WYD Document 4 Filed 03/22/19 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 22nd day of March, 2019, I electronically filed the
foregoing Motion to Un-Restrict Case with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all counsel of record in this case.



                                          s/Michelle Trujillo
                                          MICHELLE TRUJILLO
                                          Legal Assistant
                                          U.S. Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Telephone: (303) 454-0100
                                          FAX: (303) 454-0405
                                          E-mail: Michelle.Trujillo@usdoj.gov
